592 F.3d 971 (2009)
Kristin M. PERRY; Sandra B. Stier; Paul T. Katami; Jeffrey J. Zarrillo, Plaintiffs-Appellees, and
City and County of San Francisco, Plaintiff-intervenor,
v.
Arnold SCHWARZENEGGER, in his official capacity as Governor of California; Edmund G. Brown, Jr., in his official capacity as Attorney General of California; Mark B. Horton in his official capacity as Director of the California Department of Public Health & State Registrar of Vital Statistics; Linette Scott, in her official capacity as Deputy Director of Health Information & Strategic Planning for the California Department of Public Health; Patrick O'Connell, in his official capacity as Clerk-Recorder for the County of Alameda; Dean C. Logan, in his official capacity as Registrar-Recorder/County Clerk for the County of Los Angeles, Defendants, and
Dennis Hollingsworth; Gail J. Knight; Martin F. Gutierrez; Hak-Shing William Tam; Mark A. Jansson; Protect-marriage. Com-Yes on 8, a Project OFVRW California Renewal, Defendant-intervenors-Appellants.
Kristin M. Perry; Sandra B. Stier; Paul T. Katami; Jeffrey J. Zarrillo, Plaintiffs-Appellees, and
Our Family Coalition; Lavender Seniors of the East Bay; Parents, Families, and Friends of Lesbians and Gays, City and County of San Francisco, Plaintiff-intervenors-Appellees,
v.
Arnold Schwarzenegger; Edmund G. Brown, Jr.; Mark B. Horton; Linette Scott; Patrick O'Connell; Dean C. Logan, Defendants, and
Dennis Hollingsworth; Gail J. Knight; Martin F. Gutierrez; Hak-Shing William Tam; Mark A. Jansson; Protect-marriage Com-Yes on 8, a Project OFVRW California Renewal, Defendant-intervenors-Appellants.
Nos. 09-17241, 09-17551.
United States Court of Appeals, Ninth Circuit.
December 30, 2009.
David Boies, Thoedore H. Uno, Boies, Schiller & Flexner, Armonk, NY, Theodore J. Boutrous, Jr., Esquire, Christopher D. Dusseault, Theane Evangelis Kapur, Gibson Dunn & Crutcher, LLP, Los Angeles, CA, Ethan Douglas Dettmer, Esquire, Rebecca Justice Lazarus, Enrique Antonio Monagas, Gibson, Dunn & Crutcher LLP, San Francisco, CA, Matthew *972 McGill, Theodore Olson, Amir C. Tayrani, Gibson Dunn & Crutcher, LLP, Washington, DC, for Plaintiff-Appellee.
Kenneth C. Mennemeier, Jr., Mennemeier, Glassman & Stroud LLP, Sacramento, CA, Tamar Pachter, Deputy Attorney General, California Department of Justice, San Francisco, CA, for Defendant.
James Andrew Campbell, Litigation Staff Counsel, Brian William Raum, Senior Counsel, Alliance Defense Fund, Scottsdale, AZ, Charles J. Cooper, Nicole Moss, Jesse Panuccio, Peter A. Patterson, David Thompson, Cooper & Kirk, PLLC, Washington, DC, Andrew P. Pugno, Esquire, Law Offices, Folsom, CA, for Defendant-Intervenor-Appellant.
Erin Bernstein, Deputy City, Ronald P. Flynn, Christine Van Aken, Deputy City, San Francisco City Attorney's Office, Danny Chou, San Francisco, CA, for Plaintiff-Intervenor.
Before: THOMAS, Circuit Judge and EN BANC Coordinator.

ORDER
A judge of this court called for this case to be reheard en banc. A vote was taken, and a majority of the nonrecused active judges of the court did not vote in favor of en banc consideration. The call for rehearing en banc is DENIED. The case is returned to the three-judge panel.